                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DIANA C. JENKINS,                             )
                                               )
                      Plaintiff,               )
                                               )
 vs.                                           )   Case No. 3:20 -CV-00768 -MAB
                                               )
 COMMISSIONER OF SOCIAL                        )
 SECURITY,                                     )
                                               )
                      Defendant.               )


                         MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       This appeal from the Social Security Commission’s denial of disability benefits is

before the Court sua sponte for case management purposes. For the reasons set forth

below, this action is DISMISSED with prejudice pursuant to Rule 41(b). The case is

CLOSED, and the Clerk of Court is DIRECTED to enter judgment accordingly.

       Plaintiff filed this matter on August 6, 2020 (Doc. 1). On March 11, 2021, the Court

entered the social security briefing schedule, detailing that Plaintiff’s brief was due by

April 12, 2021 (Doc. 22). On April 12, 2021, Plaintiff requested additional time to file her

brief, which was granted by the Court on April 13, 2021 (Docs. 24, 25). Plaintiff’s opening

brief was due by the extended deadline of May 12, 2021, but she never filed her brief. On

May 26, 2021, the Court entered an Order extending the deadline sua sponte for Plaintiff

to file her opening brief in support of her complaint (Doc. 26). The Court gave Plaintiff

an additional twelve days up to, and including, June 1, 2021 to file her opening brief. The

                                        Page 1 of 5
Court also warned Plaintiff that her failure to file the brief could result in dismissal of this

action for lack of prosecution pursuant to Federal Rule of Civil Procedure 41(b) (Id.). To

date, Plaintiff has not filed her opening brief or offered any explanation to the Court for

this delay.

       Under the Federal Rule of Civil Procedure 41(b), a court may dismiss an action

with prejudice “if the plaintiff fails to prosecute or to comply with [the Federal Rules of

Civil Procedure] or any court order.” FED. R. CIV. P. 41(b). A dismissal under this rule is

an adjudication on the merits. Id. “The court should exercise this right sparingly” and

should dismiss a case “only when there is a clear record of delay or contumacious

conduct, or when other less drastic sanctions have proven unavailing” and an explicit

warning has been provided to the plaintiff that dismissal is imminent. Salata v.

Weyerhaeuser Co., 757 F.3d 695, 699 (7th Cir. 2014) (quoting Webber v. Eye Corp., 721 F.2d

1067, 1069 (7th Cir. 1983)); Gabriel v. Hamlin, 514 F.3d 734, 736 (7th Cir. 2008)

(quoting Sharif v. Wellness Intern. Network, Ltd., 376 F.3d 720, 725 (7th Cir. 2004)). Here,

Plaintiff is proceeding pro se, and the Court is mindful of the difficulties she faces in doing

so. But those difficulties do not excuse her from complying with Court orders.

       Under the circumstances presented here, the Court finds that Plaintiff has failed

to comply with its orders and failed to prosecute this matter. Consequently, this entire

action is DISMISSED with prejudice pursuant to Rule 41(b). FED. R. CIV. P. 41(b); see

generally James v. McDonald’s Corp., 417 F.3d 672, 681 (7th Cir. 2005). The case is CLOSED,

and the Clerk of Court is DIRECTED to enter judgment accordingly.


                                          Page 2 of 5
                                          NOTICE

       If Plaintiff wishes to contest this Order, she has two options. She can ask the

Seventh Circuit to review the order, or she can first ask the undersigned to reconsider the

Order before appealing to the Seventh Circuit.

       If Plaintiff chooses to go straight to the Seventh Circuit, she must file a notice of

appeal within 30 days from the entry of judgment. FED. R. APP. P. 4(a)(1)(A). The deadline

can be extended for a short time only if Plaintiff files a motion showing excusable neglect

or good cause for missing the deadline and asking for an extension of time. FED. R. APP.

P. 4(a)(5)(A), (C). See also Sherman v. Quinn, 668 F.3d 421, 424 (7th Cir. 2012) (explaining

the good cause and excusable neglect standards); Abuelyaman v. Illinois State Univ., 667

F.3d 800, 807 (7th Cir. 2011) (explaining the excusable neglect standard).

       On the other hand, if Plaintiff wants to start with the undersigned, she should file

a motion to alter or amend the judgment under Federal Rule of Civil Procedure 59(e). The

motion must be filed within twenty-eight (28) days of the entry of judgment, and the

deadline cannot be extended. FED. R. CIV. P. 59(e); 6(b)(2). The motion must also comply

with Rule 7(b)(1) and state with sufficient particularity the reason(s) that the Court should

reconsider the judgment. Elustra v. Mineo, 595 F.3d 699, 707 (7th Cir. 2010); Talano v. Nw.

Med. Faculty Found., Inc., 273 F.3d 757, 760 (7th Cir. 2001). See also Blue v. Hartford Life &

Acc. Ins. Co., 698 F.3d 587, 598 (7th Cir. 2012) (“To prevail on a Rule 59(e) motion to amend

judgment, a party must clearly establish (1) that the court committed a manifest error of

law or fact, or (2) that newly discovered evidence precluded entry of judgment.”) (citation

and internal quotation marks omitted).
                                         Page 3 of 5
       So long as the Rule 59(e) motion is in proper form and submitted on-time, the 30-

day clock for filing a notice of appeal will be stopped. FED. R. APP. P. 4(a)(4). The clock

will start anew once the undersigned rules on the Rule 59(e) motion. FED. R. APP. P.

4(a)(1)(A), (a)(4), (a)(4)(B)(ii). To be clear, if the Rule 59(e) motion is filed outside the 28-

day deadline or “completely devoid of substance,” the motion will not stop the clock for

filing a notice of appeal; it will expire 30 days from the entry of judgment. Carlson v. CSX

Transp., Inc., 758 F.3d 819, 826 (7th Cir. 2014); Talano v. Northwestern Medical Faculty

Foundation, Inc., 273 F.3d 757, 760–61 (7th Cir. 2001); Martinez v. Trainor, 556 F.2d 818, 819–

20 (7th Cir. 1977). Again, this deadline can be extended only on a written motion by

Plaintiff showing excusable neglect or good cause.

       The Court has one more bit of instruction regarding the appeals process. If Plaintiff

chooses to appeal to the Seventh Circuit, she can do so by filing a notice of appeal in this

Court. FED. R. APP. P. 3(a). The current cost of filing an appeal with the Seventh Circuit is

$505.00. The filing fee is due at the time the notice of appeal is filed. FED. R. APP. P. 3(e). If

Plaintiff cannot afford to pay the entire filing fee up front, she must file a motion for leave

to appeal in forma pauperis (“IFP motion”) along with a recent statement for his prison

trust fund account. See FED. R. APP. P. 24(a)(1)(C). The IFP motion must set forth the issues

Plaintiff plans to present on appeal. See FED. R. APP. P. 24(a)(1)(C). If she is allowed to

proceed IFP on appeal, she will be assessed an initial partial filing fee. 28 U.S.C. §

1915(b)(1). She will then be required to make monthly payments until the entire filing fee

is paid. 28 U.S.C. § 1915(b)(2).


                                           Page 4 of 5
IT IS SO ORDERED.

DATED: June 21, 2021
                                s/ Mark A. Beatty
                                MARK A. BEATTY
                                United States Magistrate Judge




                       Page 5 of 5
